Mr. Justice Scott delivered the opinion of the court: Webber’s’ schedules returned by the local assessor were not sworn to. Webber was given notice to appear before the board of review and show cause why his assessment should not be increased. Pursuant to that notice he came before the board but made no showing whatever. He was furnished by the board with the necessary blanks and requested to list his personal property and swear to the lists, as required by statute. This he refused to do, saying, in substance, that he never had made, and never would make, the statutory affidavits. Thereupon the board of review increased his assessment by adding to the schedule an assessment of $93,980 upon credits, and appellee contends that the result is a double assessment against him to the amount so added to his assessment. Where a tax-payer is notified to appear before the board of review and show cause why his assessment should not be increased, and he fails to improve the opportunity so afforded him to avail of his remedy at law by showing cause against an increase, equity will not interfere to relieve him from an increased assessment on the ground, alone, that such increased assessment is excessive in amount or results in double taxation. Coxe Bros. & Co. v. Salomon, 188 Ill. 571; Standard Oil Co. v. Magee, 191 id. 84. Appellee relies in this regard principally upon the cases of Condit v. Widmayer, 196 Ill. 623, Weber v. Baird, 208 id. 209, and Carney v. People, 210 id. 434. Each of these cases is plainly distinguishable from the one at bar. In the first of these cases the tax-payer had exhausted his remedy, so far as the board of review was concerned, by appearing before that board and being fully heard; in the second of these cases the tax-payer appeared before the board of review and endeavored to obtain a hearing, and his statement was taken by one member of the board; while in the third of these cases the tax-payer never had an opportunity of appearing before the reviewing officers, as no notice was given him of a proposed review or increase of his assessment. In the case before us the tax-payer, though notice was given him, entirely failed to avail himself of his remedy at law by showing cause before the board of review. It is contended, however, that the issue made by the pleadings is whether or not the assessment was, in fact, excessive; that no other question arises upon the pleadings, and that as the evidence establishes the fact that the assessment was excessive the decree should be affirmed. This contention is without merit, as an examination of the answer discloses that appellant thereby averred, in substance, that Webber did not make any showing against the increase in his assessment. The law required appellee to sign and make oath to his assessment schedule. (Hurd’s Stat. 1903, chap. 120, sec. 311.) Upon his failure to do so it became the duty of the board of review in this case to list the property, according to its best knowledge, information and judgment, at its fair cash value, and add to the valuation of such list an amount equal to fifty per cent of that valuation, (sec. 313 of chap. 120, supra,) and fix the amount of his assessment accordingly. The decree of the circuit court will be reversed and the cause remanded to that court, with directions to enter a decree dissolving the temporary injunction and dismissing the bill for want of equity. Reversed and remanded, with directions.